DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest a lens module comprising a circuit board comprising a first surface and a second surface opposite the first surface and each surface respectively provided with a first circuit interface and a second circuit interface; a first support base; a second support base; a first lens assembly; and a second lens assembly; wherein: the first support base is mounted on the first surface; a third circuit interface is provided on a surface of the first support base facing the circuit board for electrical connection with the first circuit interface; the first lens assembly is mounted on a surface of the first support base facing away from the circuit board and electrically coupled to the circuit board through the third circuit interface and the first circuit interface; the second support base is mounted on the second surface; a fourth circuit interface is provided on a surface of the second support base facing the circuit board for electrical connection with the second circuit interface; and the second lens assembly is mounted on a surface of the second support base facing away from the circuit board and electrically coupled to the circuit board through the fourth circuit interface and the second circuit interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Yang (US 2021/0067675 A1) discloses a lens module (Fig. 1) comprising a first surface and a second surface opposite the first surface (circuit board 50; paragraph 0037), each surface provided with a circuit interface (board 50 electrically connected to board 20), a first support base (first circuit board 21; paragraph 0041) and a second support base (board 22; paragraph 0041 and first lens assembly (first lens 31; paragraph 0046) and second lens assembly (second lens 41; paragraph 0046) but does not teach or suggest wherein the first and second assembly is each respectively mounted on a surface of each respective support face and electrically coupled to each respective circuit interfaces as required by the claims of the instant application. 
Cheng (US 2014/0048997 A1) generally discloses a lens module (Fig. 3) comprising one side of the lens module (circuit board 21, base substrate 221, lens assembly 224; Fig. 3) but does not teach or suggest the circuit interface between the lens assembly and circuit board nor the second surface of the circuit board as required by the claims of the instant application. 
Wang (US 2018/0205883 A1) discloses a lens module (Fig. 2) comprising a circuit board (circuit substrate 13; paragraph 0019) comprising a first surface (first side 131; paragraph 0019) and a second surface opposite the first surface (opposite second lateral side 132; paragraph 0019) and base (chip 123; paragraph 0023) and lens assembly (lens 121; paragraph 0023) but does not teach or fairly suggest the circuit interfaces provided on the surfaces of the elements as required by the claims of the instant application.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696